Adams, J.
I. The contract sued on is in these words:
“John Foley agrees'to give P. C. & W. D. Kirkland the agency of his gold pen for Council Bluffs, Iowa; to loan one three-foot silver case, one large gold-pen sign; also to furnish circulars with imprint on; the case of goods to be selected by John Foley, to the amount of $200 over and above the goods taken up, and the amount allowed on them to be added. Any goods sent not salable to be exchanged for others that are, at any and all times. Terms — -Bill to date, December 1st, three months.
[Signed] “John Foley, per ’Shaw, Agent.
“ P. 0. & W. D. Kirkland.”
In reference to this contract the court instructed the jury that it was unintelligible in part, but that there is nothing in the contract which amounts to a purchase by defendants, or an agreement to purchase any goods of plaintiff, The giving of this instruction is assigned as error. We are not able" to understand the whole of the contract, but it seems clear to us that it cfoes not show that the defendants purchased or agreed to purchase any goods. We see no error in construing the contract.
II. The plaintiff made the assignment of error in these words: “The court erred in overruling plaintiff’s motion for a new trial.” The motion for a new trial was based upon *229different grounds. The assignment of error, therefore, is not sufficiently definite.
III. The plaintiff assigned as error that “ the verdict is contrary to the law and the evidence.” But the abstract does not purport to contain all the evidence, and the assignment is insufficient to raise a question independent of the evidence.
Affirmed.